Citation Nr: 1400021	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a higher initial rating for a service-connected lumbar spine disability, in excess of 20 percent from October 30, 2003 to April 16, 2008, and in excess of 40 percent from April 16, 2008.    

2.  Entitlement to an initial rating higher than 30 percent for a service-connected gastrointestinal disability.  

3.  Entitlement to an initial rating higher than 50 percent for a service-connected psychiatric disability.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disorder.  

5.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disorder.  

6.  Entitlement to service connection for radiculopathy into the upper extremities, to include as secondary to a service-connected disorder.  

7.  Entitlement to service connection for radiculopathy into the lower extremities, to include as secondary to a service-connected disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his former spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January to April 1978.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, October 2009, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran was scheduled for a videoconference hearing before the Board in February 2013.  In January 2013, the Veteran requested that the hearing be rescheduled due to health concerns.  The record indicates that a new videoconference hearing was scheduled for May 2013, for which the Veteran did not appear.  However, there is no letter or other information of record which demonstrates that the Veteran was notified of the rescheduled May 2013 hearing.  As such, it cannot be stated that the Veteran has been provided with an opportunity to appear before the Board to present argument in favor of his claims.  

Remand is also warranted for additional document development.  Records dated in December 1987 indicate that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  The record does not indicate that a request to SSA has been made in an effort to include in the claims file evidence pertaining to any such award.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Furthermore, the Board notes that additional evidence pertaining to the claims on appeal has been included in the claims file since the August 2012 Statement of the Case (SOC), which addresses claims #2 through #7, and the December 2012 Supplemental SOC (SSOC), which addresses claim #1.  A new SSOC should be issued therefore.  38 C.F.R. §§ 19.31, 20.1304 (2013).    

Accordingly, the case is REMANDED for the following action:

1.  Document in the claims file notification to the Veteran of the scheduled May 2013 Board hearing.  If such information cannot be included in the claims file, the Veteran should again be scheduled for a videoconference hearing before the Board.  

2.  Attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3.  After completion of the above, readjudicate the claims on appeal.  Ensure that evidence included in the claims file since the August 2012 SOC and December 2012 SSOC has been considered.  If full benefits are not granted, issue a SSOC and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

